Citation Nr: 1032951	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-11 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the upper extremities as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965, to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) from 
a July 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, which 
denied service connection for peripheral neuropathy.

In July 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  During the 
hearing, the Veteran submitted additional evidence along with a 
waiver of initial RO consideration.  A transcript of the hearing 
is associated with the claims folder. 

By way of a March 2008 remand, the Board obtained a VA 
examination.  The examiner provided a positive opinion regarding 
a nexus between diagnosed peripheral neuropathy and the Veteran's 
presumed herbicide exposure.  As detailed below, based on this 
opinion, the Board grants service connection.

The Board is cognizant that in the November 2009 post-remand 
brief the Veteran's representative characterized the issue on 
appeal as four issues, with entitlement to peripheral neuropathy 
of the bilateral lower extremities being in appellate status in 
addition to the bilateral upper extremities.  Based on the 
diagnoses of record and the Veteran's specific contention, which 
did not include complaints regarding the lower extremities, the 
Board finds that the issue on appeal is limited to the upper 
extremities.


FINDING OF FACT

The Veteran peripheral neuropathy of the upper extremities cannot 
be satisfactorily disassociated from his presumed exposure to 
herbicide agents.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the upper 
extremities as secondary to exposure to herbicides is warranted.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In this decision, the Board grants entitlement to service 
connection for peripheral neuropathy of the upper extremities, 
which constitutes a complete grant of the Veteran's claim.  
Therefore, no discussion of VA's duty to notify or assist is 
necessary.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131.  VA regulations provide that a veteran 
who had active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e).  Among the presumed diseases is acute and 
subacute peripheral neuropathy, which for the presumption to 
apply must be manifest to a degree of 10 percent within one year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 C.F.R. § 3.307(a)(6)(ii).  The term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. §  3.309(e) (Note 2).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  Notwithstanding 
the foregoing, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Factual Background and Analysis

The Veteran essentially contends that because he was exposed to 
Agent Orange while in Vietnam, he is entitled to service 
connection on a presumptive basis for his peripheral neuropathy.  
The evidence in the claims file substantiates that the Veteran 
served in the Republic of Vietnam during the time period in which 
exposure to herbicide agents is presumed.  The Veteran is 
consequently presumed to have been exposed to herbicides.  He 
testified that he started having trouble with his hands three or 
four years after service.  He points out that J.A.S. (initials 
used to protect privacy), MD, has offered an opinion that he has 
peripheral neuropathy and that this condition is related to Agent 
Orange exposure. In March 2005, J.A.S. offered the following one-
sentence opinion: "Peripheral Neuropathy probably secondary to 
Agent Orange."

In March 2008, the Board remanded the case finding, that although 
the March 2005 opinion was not sufficient to substantiate the 
claim, the opinion created a duty to obtain a VA opinion.  The 
Veteran underwent VA examination in July 2009.  The examiner 
reported details from his interview of the Veteran and review of 
the claims file.  The examiner diagnosed severe median nerve 
entrapment at the right wrist and mild median nerve entrapment at 
the left wrist in a patient with bilateral peripheral neuropathy.  
The examiner opined, that given the information gathered as well 
as supporting comments online regarding the association between 
Agent Orange and peripheral neuropathy, the Veteran's neuropathy 
of the hands was at least as likely as not related to the 
Veteran's exposure to Agent Orange.  He continued by writing that 
even though recent EMG/NCV records did provide evidence that an 
anatomical problem may contribute to the Veteran's peripheral 
neuropathy, it was difficult to exclude the contribution of Agent 
Orange to the Veteran's neuropathy since median nerve entrapment 
as well as Agent Orange exposure may both contribute to the 
neuropathy.

Thus, the claims file contains competent evidence of a diagnosis 
of peripheral neuropathy of the upper extremities/hands and 
competent evidence that links this diagnosis to the Veteran's 
presumed exposure to herbicide agents, to include Agent Orange.  
Under Combee, service connection is proper in such an in instance 
and not foreclosed by the presumptions regarding diseases listed 
in 38 C.F.R. § 3.309(e).  Service connection is warranted.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


ORDER

Service connection for peripheral neuropathy of the upper 
extremities as secondary to exposure to herbicides is granted.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


